     Case 3:20-cv-00740 Document 78 Filed 08/20/21 Page 1 of 7 PageID #: 633




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
Individually and on behalf of all others
similarly situated,

                      Plaintiffs,                           Civil Action No. 3:20-cv-00740
                                                            Hon. Robert C. Chambers, Judge
v.

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department Of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
Capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.

                      Defendants.

WILLIAM CROUCH, CYNTHIA BEANE, AND WEST VIRGINIA DEPARTMENT OF
  HEALTH AND HUMAN RESOURCES, BUREAU FOR MEDICAL SERVICES’
   RESPONSE TO PLAINTIFFS’ MOTION FOR ENTRY OF A PARTIAL ESI
 PROTOCOL, PROTECTIVE ORDER, DEPOSITION PROTOCOL ORDER, 502(D)
  CLAWBACK ORDER, AND ORDER REGARDING VIRTUAL DEPOSITIONS

       Now come the Defendants, William Crouch, Cynthia Beane and West Virginia Department

of Health and Human Resources, Bureau for Medical Services, by counsel, and submit their

response to Plaintiffs’ Motion for Entry of a Partial ESI Protocol, Protective Order, Deposition

Protocol Order, 502(D) Clawback Order, and Order Regarding Virtual Depositions, as well as to

provide these Defendants’ position on the production of ESI as it relates to the discovery plan in
    Case 3:20-cv-00740 Document 78 Filed 08/20/21 Page 2 of 7 PageID #: 634




this matter. This case involves the question of whether the Defendants have certain policies

regarding medical coverage and whether or not those policies violate the Plaintiffs’ constitutional

rights or other federal statutes. Metadata and ESI do not appear likely to play a crucial role in

discovery, and focusing on lengthy, detailed formats and protocols for the production of ESI serves

only to add unnecessary cost and delay for no anticipated benefit. As such, these Defendants take

the position that protocols for the format and production of ESI are not necessary in this matter

and object to the adoption of same. Therefore, these Defendants request that Plaintiffs’ Motion be

denied in part as it relates to request for entry of a Partial ESI Protocol (ECF Doc. No. 77-3),

including the proposed Format for Production as well as any further, additional ESI Protocol.

       The Plaintiffs first proposed a “Format for the Production of Documents Including

Electronically Stored Information” on June 21, 2021, in connection with the Rule 26(f) conference.

A follow-up conference was held on July 6, 2021, at which time it was discussed that, without

knowing the nature of the documents that the Plaintiffs would be requesting in discovery, the

Defendants could not adequately assess the issues surrounding document production and,

specifically, the role that ESI may reasonably be expected to play in discovery. Thereafter, the

Plaintiffs served requests for production of documents and things on the Defendants. After

reviewing the requests, and upon further reflection regarding the nature of the claims and the

anticipated evidence, it does not appear that ESI is likely to be critical to the material issues in the

case or in connection with the document requests. As such, these Defendants take the position that

neither a Format for Production, nor a Stipulated ESI Protocol as proposed by the Plaintiffs are

necessary in this matter. To the contrary, such protocols are anticipated to place an unnecessary

burden of time and expense on the parties in producing documents that is not justified in the

circumstances given the nature of the case and nature of the issues.



                                                           2
    Case 3:20-cv-00740 Document 78 Filed 08/20/21 Page 3 of 7 PageID #: 635




       It is anticipated that the Federal Rules of Evidence are adequate to allow the parties to work

through, on an individual basis, any particular request for document production that may implicate

the need for metadata or ESI to be produced. The Federal Rules of Civil Procedure provide

mechanisms to address such discovery issues as they arise, without the need to resort to a separate

procedure or protocol.

       With respect to additional items outlined in the Report of Parties’ Planning Meeting (ECF

Doc. No. 73), these Defendants further state that they are in agreement with the following

documents:

       1.      Proposed Protective Order (ECF No. 77-4);
       2.      Proposed Stipulation for Virtual Depositions (ECF No. 77-7);
       3.      Proposed Agreed Order Governing the Inadvertent Disclosure of Documents or
               Other Material Under Rule 502(d) (ECF No. 77-6); and
       4.      Proposed Order Setting Deposition Protocol Order (77-5).

       Wherefore, these Defendants request that the Plaintiffs’ Motion be denied in part, that the

Court decline to adopt the “Format for the Production of Documents Including Electronically

Stored Information” (ECF Doc. No. 77-3), and decline to order any further submission of proposed

ESI protocols in this matter.



                                      WILLIAM CROUCH, CYNTHIA BEANE, and
                                      WEST VIRGINIA DEPARTMENT OF HEALTH AND
                                      HUMAN RESOURCES, BUREAU FOR MEDICAL
                                      SERVICES,

                                      By Counsel




                                                         3
   Case 3:20-cv-00740 Document 78 Filed 08/20/21 Page 4 of 7 PageID #: 636




/s/ Kimberly M. Bandy
Lou Ann S. Cyrus, Esquire (WVSB #6558)
Roberta F. Green, Esquire (WVSB #6598)
Caleb B. David, Esquire (WVSB #12732)
Kimberly M. Bandy, Esquire (WVSB #10081)
SHUMAN MCCUSKEY SLICER PLLC
P.O. Box 3953
Charleston, WV 25339
(304) 345-1400; (304) 343-1826 (fax)
lcyrus@shumanlaw.com
rgreen@shumanlaw.com
cdavid@shumanlaw.com
kbandy@shumanlaw.com




                                            4
     Case 3:20-cv-00740 Document 78 Filed 08/20/21 Page 5 of 7 PageID #: 637




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
Individually and on behalf of all others
similarly situated,

                      Plaintiffs,                          Civil Action No. 3:20-cv-00740
                                                           Hon. Robert C. Chambers, Judge
v.

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department Of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
Capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.

                      Defendants.


                                CERTIFICATE OF SERVICE

       Now come defendants William Crouch, Cynthia Beane and West Virginia Department of
Health and Human Resources, Bureau for Medical Services, by counsel, and hereby certify that
on the 20th day of August, 2021, the foregoing “WILLIAM CROUCH, CYNTHIA BEANE,
AND WEST VIRGINIA DEPARTMENT OF HEALTH AND HUMAN RESOURCES,
BUREAU FOR MEDICAL SERVICES’ RESPONSE TO PLAINTIFFS’ MOTION FOR
ENTRY OF A PARTIAL ESI PROTOCOL, PROTECTIVE ORDER, DEPOSITION
PROTOCOL ORDER, 502(D) CLAWBACK ORDER, AND ORDER REGARDING
VIRTUAL DEPOSITIONS” was electronically filed with the Clerk of the Court using the
CM/ECF system, which will send a Notice of Electronic Filing to, and constitutes service on:
    Case 3:20-cv-00740 Document 78 Filed 08/20/21 Page 6 of 7 PageID #: 638




Walt Auvil (WVSB#190)                         Nora Huppert, Visiting Attorney
Counsel for Plaintiffs                        Counsel for Plaintiffs
The Employment Law Center, PLLC               Lambda Legal Defense and Education Fund,
1208 Market Street                            Inc.
Parkersburg, WV 26101-4323                    4221 Wilshire Boulevard, Suite 280
(304) 485-3058                                Los Angeles, CA 90010
(304) 485-6344 (fax)                          (213) 382-7600
auvil@theemploymentlawcenter.com              (213) 351-6050
                                              nhuppert@lambdalegal.org

Anna P. Prakash, Visiting Attorney            Carl. S. Charles, Visiting Attorney
Nicole J. Schladt, Visiting Attorney          Counsel for Plaintiffs
Counsel for Plaintiffs                        Lambda Legal Defense and Education Fund,
Nichols Kaster, PLLP                          Inc.
IDS Center, 80 South 8th Street               730 Peachtree Street NE, Suite 640
Suite 4600                                    Atlanta, GA 30308
Minneapolis, MN 55402                         (470) 225-5341
(612) 256-3200                                (404) 897-1884 (fax)
(612) 338-4878 (fax)                          ccharles@lamdalegal.org
aprakash@nka.com
nschladt@nka.com

Sasha Buchert, Visiting Attorney              Tara L. Borelli, Visiting Attorney
Counsel for Plaintiffs                        Counsel for Plaintiffs
Lambda Legal Defense and Education Fund,      Lambda Legal Defense and Education Fund,
Inc.                                          Inc.
1776 K Street, N.W., 8th Floor                158 West Ponce De Leon Avenue, Suite 105
Washington, DC 20006-2304                     Decatur, GA 30030
(202) 804-6245                                tborelli@lambdalegal.org
(202) 429-9574 (fax)
sbuchert@lambdalegal.org
                                              Perry W. Oxley (WVSB#7211)
Avatara Smith-Carrington, Visiting Attorney   David E. Rich (WVSB#9141)
Counsel for Plaintiffs                        Eric D. Salyers (WVSB#13042)
Lambda Legal Defense and Education Fund,      Christopher K. Weed (WVSB#13868)
Inc.                                          Oxley Rich Sammons, PLLC
3500 Oak Lawn Avenue, Suite 500               Counsel for Ted Cheatham
Dallas Texas 75219-6722                       517 9th Street, P.O. Box 1704
(214) 219-8585                                Huntington, WV 25718-1704
(214) 219-4455 (fax)                          (304) 522-1138
asmithcarrington@lambdalegal.org              (304) 522-9528 (fax)
                                              poxley@oxleylawwv.com
                                              drich@oxleylawwv.com
                                              esalyers@oxleylawwv.com
                                              cweed@oxleylawwv.com
   Case 3:20-cv-00740 Document 78 Filed 08/20/21 Page 7 of 7 PageID #: 639




Stuart A. McMillan (WVSB#6352)              Aaron C. Boone (WVSB#9479)
Counsel for The Health Plan of West         Counsel for The Health Plan of West
Virginia, Inc.                              Virginia, Inc.
BOWLES RICE LLP                             BOWLES RICE LLP
600 Quarrier Street                         Fifth Floor, United Square
Charleston, WV 25301                        501 Avery Street, P.O. Box 49
(304) 347-1110                              Parkersburg, WV 26102
(304) 347-1746 (fax)                        (304) 420-5501
smcmillan@bowlesrice.com                    (304) 420-5587 (fax)
                                            aboone@bowlesrice.com




                                      /s/Kimberly M. Bandy
                                      Lou Ann S. Cyrus, Esquire (WVSB #6558)
                                      Roberta F. Green, Esquire (WVSB #6598)
                                      Caleb B. David, Esquire (WVSB #12732)
                                      Kimberly M. Bandy, Esquire (WVSB #10081)
                                      Counsel for William Crouch, Cynthia Beane, and
                                      West Virginia Department of Health and Human
                                      Resources, Bureau for Medical Services
                                      SHUMAN MCCUSKEY SLICER PLLC
                                      P.O. Box 3953
                                      Charleston, WV 25339
                                      (304) 345-1400; (304) 343-1826 (fax)
                                      lcyrus@shumanlaw.com
                                      rgreen@shumanlaw.com
                                      cdavid@shumanlaw.com
                                      kbandy@shumanlaw.com




                                        7
